Title: To Thomas Jefferson from George Jefferson, 11 November 1807
From: Jefferson, George
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Richmond 11th. Novr. 1807
                        
                        I have duly received your favor of the 7th. inclosing 400$—which sum is at your credit with G & J
                  I am Dear Sir Yr. Very humble Servt.
                        
                            Geo. Jefferson
                            
                        
                    